   Case: 1:18-cv-00396 Document #: 126 Filed: 09/21/21 Page 1 of 3 PageID #:1213




               IN THE UNITED STATES DISTRICT COURT FOR THE
              NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

                                                    )
 KI CHUL SEONG and OPECMADE, INC.,                  )
                                                    )
                        Plaintiffs,                 )
                                                    )   No. 1:18-cv-0396
                v.                                  )
                                                    )   Hon. Steven C. Seeger
 BEDRA, INC., BERKENHOFF GMBH, and                  )
 NINGBO BODE HIGH-TECH CO., LTD.,                   )
                                                    )
                        Defendants.                 )
                                                    )


   DEFENDANT BERKENHOFF’S MOTION FOR LEAVE TO FILE DOCUMENTS
                          UNDER SEAL

       Berkenhoff GmbH (“Berkenhoff”), by its counsel, pursuant to Local Rule 26.2 and under

Local Patent Rule 1.4 and Appendix B regarding the filing of documents under seal, seek leave to

file under seal a document that has been designated Highly Confidential. In support of this Motion,

Berkenhoff states as follows:


         1.     This is a patent case. The parties to this proceeding are subject to a Protective

 Order under the Local Patent Rules. Pursuant to the Local Patent Rule 1.4, the “protective order

 found in LPR Appendix B shall be deemed to be in effect as of the date of each party’s Initial

 Disclosures.”
        2.     Paragraph 6(a) of the Protective Order provides that if a party wishes to use any

 confidential information in Court papers, a motion seeking leave to file the papers under seal

 should be made.

         3.        Exhibit 4 to Defendant Berkenhoff’s Response to Plaintiffs’ Motion to Dismiss

 Defendant’s Counterclaims of Infringement is a true and correct copy of a report produced in




                                                1
   Case: 1:18-cv-00396 Document #: 126 Filed: 09/21/21 Page 2 of 3 PageID #:1214




 discovery by Plaintiffs and Counterclaimant Defendants bearing the “Highly Confidential”

 designation. The document contains technical analysis of two of Plaintiffs’ products at issue in

 this litigation.


       4.       On September 20, 2021, Berkenhoff’s counsel contacted Plaintiffs’ counsel and

requested leave to file Exhibit 4 in the public record. Plaintiffs’ counsel however informed

Defendant Berkenhoff’s counsel that the document contains product-specific technical

information that would be harmful to Plaintiffs’ business if it was not filed under seal.

       5.       To preserve and protect the confidentiality of the information so designated by

Plaintiffs, Berkenhoff respectfully request permission to file Exhibit 4 under seal.


       WHEREFORE, Berkenhoff respectfully requests that the Court enter an Order permitting

Berkenhoff to file Defendant’s Response to Plaintiffs’ Motion to Dismiss Defendant’s

Counterclaims of Infringement and its exhibits under seal.



Date: September 21, 2021                              By: /s/ Benjamin J. Bradford

                                                      Reginald J. Hill
                                                      Benjamin J. Bradford
                                                      Nicole Keenan
                                                      JENNER & BLOCK LLP
                                                      353 N. Clark Street
                                                      Chicago, IL 60654-3456
                                                      rhill@jenner.com
                                                      bbradford@jenner.com
                                                      nkeenan@jenner.com
                                                      Telephone: (312) 222-9350
                                                      Facsimile: (312) 527-0484

                                                      Attorneys for Defendant and Counterclaim
                                                      Plaintiff Berkenhoff GmbH




                                                 2
   Case: 1:18-cv-00396 Document #: 126 Filed: 09/21/21 Page 3 of 3 PageID #:1215




                                CERTIFICATE OF SERVICE

       I, Benjamin J. Bradford, an attorney at the law firm of Jenner & Block LLP, certify that

on September 21, 2021 the foregoing was filed with the Clerk of the Court by using the CM/ECF

system which will send a notice of electronic filing to counsel of record.




                                              /s/ Benjamin J. Bradford
                                              Benjamin J. Bradford
